Case 1:20-cv-22051-DPG Document 33 Entered on FLSD Docket 11/02/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-22051-GAYLES

  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and
  SISVEL S.p.A.,
                  Plaintiffs,

                   v.

  HMD AMERICA, INC. and
  HMD GLOBAL OY,
                 Defendants.



     ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
                   FOR FINAL DISPOSITION OF MOTIONS

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties

  to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

  Judge decide the following motions and issue a final order or judgment with respect thereto:

         1.    Motions to Dismiss                         Yes                No X

         2.    Motions for Summary Judgment               Yes                No X

         3.    All Pretrial Motions                       Yes                No X

         4.    Discovery                                  Yes X              No

         5.    Other (explain below)                      Yes                No X
Case 1:20-cv-22051-DPG Document 33 Entered on FLSD Docket 11/02/2020 Page 2 of 2



/s/ Jorge Espinosa                      /s/ Gene W. Lee
Jorge Espinosa, Esq.                    JOSEPH W. BAIN, ESQ.
Florida Bar No: 779032                  Florida Bar No. 860360
jorge.espinosa@gray-robinson.com        Email Address: jbain@shutts.com
Francesca Russo, Esq.                   SHUTTS & BOWEN LLP
francesca.russo@gray-robinson.com       1100 CityPlace Tower
Robert R. Jimenez, Esq.                 525 Okeechobee Boulevard
robert.jimenez@gray-robinson.com        West Palm Beach, Florida 33401
GRAY | ROBINSON, P.A.                   Telephone: (561) 835-8500
333 S.E. 2nd Ave., Suite 300            Facsimile: (561) 650-8530
Miami, FL 33131
Tel: 305-416-6880                       WILLIAM J. MCCABE, Esq.
Fax: 305-416-6887                       Pro hac vice
                                        wmccabe@perkinscoie.com
Attorneys for Plaintiffs                GENE W. LEE, Esq.
SISVEL INTERNATIONAL S.A.,              Pro hac vice
3G Licensing, S.A., and SISVEL S.p.A    glee@perkinscoie.com
                                        MATTHEW J. MOFFA, Esq.
                                        Pro hac vice
                                        mmoffa@perkinscoie.com
                                        PERKINS COIE LLP
                                        1155 Avenue of the Americas, 22nd floor
                                        New York, NY 10036
                                        Telephone: (212) 262-6900
                                        Facsimile: (212) 977-1649

                                        Attorneys for Defendants HMD America, Inc.,
                                        and HMD Global Oy
